763 N.W.2d 634 (2009)
Thomas WELGOSH and Marie Anne Welgosh, Plaintiffs-Appellants,
v.
TRI-MOUNT CUSTOM HOMES, INC., and Mark Dembs, Defendants-Appellees.
Docket No. 138433. COA No. 290196.
Supreme Court of Michigan.
April 17, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. The motion to stay arbitration proceedings is DENIED as moot.